EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Rejoinder of Claims:
It is noted that previously withdrawn claims 5-6 and 29 are being rejoined and allowed in accordance with MPEP 1302.04(h). 

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, David L. King, on May 17, 2022, per the attached Interview Summary. 
The application has been amended as follows: 

In the claims (see version dated May 13, 2022):

In claim 8, line 2: immediately after “superior plate” replaced “having” with - - is - - to better define Applicant’s invention. 

In claim 29, line 20: replaced “plated” with - - plate - - to correct a typographical error.

In claim 29, line 24: immediately after “laminoplasty device” replaced “to a location” with - - thereby - - to better define Applicant’s invention. 

In claim 29, line 25: immediately after “vertebra” and immediately before “completing” inserted - - and - - to better define Applicant’s invention. 

Canceled claims 13-28 and 30. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 19, 2022



/Anu Ramana/Primary Examiner, Art Unit 3775